J-S63026-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :   IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                Appellee                    :
                                            :
          v.                                :
                                            :
KAREEM OLIVER,                              :
                                            :
                Appellant                   :   No. 3646 EDA 2018

          Appeal from the PCRA Order Entered November 20, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-1003111-2004

BEFORE: GANTMAN, P.J.E., MURRAY, J. and STRASSBURGER, J.*

DISSENTING MEMORANDUM BY STRASSBURGER, J.:FILED NOVEMBER 30, 2020

      Because I would grant Appellant’s motion for an extension of time to

respond to counsel’s Anders brief before reaching the merits of Appellant’s

claims on appeal, I respectfully dissent.

      Briefly, after Appellant pro se filed the instant notice of appeal, the

PCRA court granted counsel’s motion to withdraw. On appeal to this Court,

Appellant pro se filed a brief. Because the PCRA court improperly permitted

counsel to withdraw after a notice of appeal had been filed, this Court

remanded for the PCRA court to appoint appellate counsel. The PCRA court

complied. On September 30, new counsel filed a motion to withdraw with

this Court and an Anders brief. Appellant had until October 30 to respond to

the Anders brief. Although Appellant did not file a brief, on October 29,

2020, he filed a motion for an extension of 60 days to respond because he



* Retired Senior Judge assigned to the Superior Court.
J-S63026-19

had been unable to access the prison law library due to the COVID-19

pandemic.

      Appellant was left without counsel when he initially filed this notice of

appeal, and Appellant is again left without counsel and unable to respond

meaningfully to counsel’s Anders brief. Appellant is currently serving a

sentence of 30 to 60 years of incarceration. Thus, Appellant is not going

anywhere and the Commonwealth would not be prejudiced by the granting

of Appellant’s motion.

      Accordingly, I would grant Appellant’s motion for an extension of time

to respond to counsel’s Anders brief, and defer addressing the merits of

Appellant’s claims until after that time.




                                      -2-